Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 1 of 16 PAGEID #: 1277



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MARIE AGEE,
on behalf of A.J.A.M.,

                      Plaintiff,
        v.                                           Civil Action 2:19-cv-5399
                                                     Judge Michael H. Watson
                                                     Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

        Plaintiff, Marie Agee, acting on behalf of A.J.A.M., a minor, brings this action under 42

U.S.C. § 405(g) seeking review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying A.J.A.M.’s application for Supplemental Security Income (“SSI”).

For the reasons set forth below, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors (Doc. 10) and AFFIRM the Commissioner’s decision.

   I.        BACKGROUND

        Plaintiff is A.J.A.M.’s aunt and legal guardian, who protectively filed an application for

SSI on A.J.A.M.’s behalf on March 31, 2016, alleging that he was disabled beginning September

1, 2011. (Doc. 9, Tr. 510–15). After her application was denied initially and on reconsideration,

the Administrative Law Judge (“ALJ”) held a hearing on March 7, 2018. (Tr. 390–438). On

October 16, 2018, the ALJ issued a decision denying Plaintiff’s application for benefits. (Tr. 368–

89). The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner. (Tr. 11–17).
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 2 of 16 PAGEID #: 1278




       Plaintiff, who is proceeding pro se, filed the instant case seeking a review of the

Commissioner’s decision on December 10, 2019 (Doc. 1), and the Commissioner filed the

administrative record on March 6, 2020 (Doc. 9). This matter is now ripe for consideration. (See

Docs. 10, 11).

   A. Factual Background

       A.J.A.M. was born in 2006 (Tr. 374), and Plaintiff has had custody of him since birth, (Tr.

518–21). Plaintiff initially applied for benefits on A.J.A.M.’s behalf when he was six-months-old.

(Tr. 459).

   B. Relevant Hearing Testimony

       At the time of the administrative hearing, A.J.A.M. was 11-years-old and in the fifth grade.

(Tr. 403). A.J.A.M. testified that he lives with his aunt and older brother. (Tr. 404). He testified

that, when he is not in school, he likes to play basketball. (Id.). He receives help at school with

reading, science, and math; he doesn’t like reading because it’s “boring.” (Id.; Tr. 405). Similarly,

he testified that he receives help at home with his homework. (Tr. 409). When asked about his

relationships at school, A.J.A.M. testified that he has a lot of friends and “sometimes” gets along

with his teachers. (Tr. 405–06). Recently, however, he has had received “a lot” of detentions for

being disrespectful and not listening. (Tr. 406). Along these same lines, A.J.A.M. testified that,

at times, he has been disciplined for fighting on the bus. (Id.). When asked about use of his inhaler

for asthma, he testified he uses it rarely and only with sports. (Tr. 409).

       As for his home life, A.J.A.M. testified that he sees his mom “every now and then,” about

once a month. (Tr. 407). But those visits last no more than five minutes because Plaintiff, as

Plaintiff later testified, does not want A.J.A.M. and his brother to be around their mother “because

she’s still dealing in it.” (Tr. 418). At home, he performs household chores such as cleaning,

mopping, sweeping, and walking the dog. (Tr. 410).

                                                  2
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 3 of 16 PAGEID #: 1279




       For her part, Plaintiff testified that A.J.A.M. takes attention deficit hyperactivity disorder

(ADHD) medication “for his behavior, the way he acts, his reaction[s].” (Tr. 420–21). Plaintiff

also testified that A.J.A.M. had issues with his teammates last year but is getting along with them

better this year. (Tr. 422). She then testified about A.J.A.M.’s behavioral problems at school and

how she changed his school because she thought the new school had a better curriculum. (Tr.

422–26). Plaintiff also testified that she keeps A.J.A.M. and his brother on a routine; as part of

that routine, A.J.A.M. can brush his teeth and dress himself. (Tr. 427–30).

II.    The ALJ’s Decision

       The ALJ first found that A.J.A.M. was a school-age child when the application was filed

and remained a school age child as of the date of the decision. (Tr. 374). Next, he found that

A.J.A.M. had not engaged in substantial gainful activity since his application date. (Id.). At the

next step of the sequential evaluation process, the ALJ concluded that A.J.A.M. has severe

impairments including asthma, ADHD, and oppositional defiant disorder (ODD). (Id.). He also

found that A.J.A.M.’s impairments did not, at any time, meet or equal the requirements of any

section of the Listing of Impairments, or functionally equal those requirements. (Tr. 374–75).

       The ALJ then reviewed A.J.A.M.’s educational records, medical records, and the opinion

evidence. (Tr. 371–85). Relevant here, he reviewed the opinion evidence of the state agency

consultants:

       As for the opinion evidence, the initial assessment of the state agency consultants
       suggested a less than marked limitation in acquiring and using information (domain
       1) and in interacting and relating to others (domain 3), and no limitations in the
       other domains. Only partial weight to this opinion evidence, as the evidence
       supports more limitation in many of these domains [].

       On reconsideration, the state agency consultants raised interacting and relating to
       others to a marked limitation, left acquiring and using information as less than
       marked, and raised attending and completing (domain 2) and caring for yourself
       (domain 5) to less than marked. Moving and manipulating objects (domain 4) and

                                                 3
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 4 of 16 PAGEID #: 1280




          health and physical well-being (domain 6) remained no limitation. Significant
          weight is given to this opinion evidence which is better supported than the lesser
          limitations suggested on initial consideration overall; however, the record does
          support a less than marked limitation in health and physical well-being with asthma
          a severe impairment. Therefore, less weight to the state agency assessments as to
          that domain. The teacher opinion at Exhibit B4E was also given partial weight
          considering her familiarity with the claimant despite being an unacceptable source
          for medical opinion evidence.

(Tr. 376).

          In reviewing the six domains of functioning that are pertinent to a child’s benefits

application, the ALJ found that A.J.A.M. has “less than marked limitations” in the domains of

“acquiring and using information,” “attending and completing tasks,” “caring for yourself,” and

“health and physical well-being.” (Tr. 379–84). The ALJ further found that A.J.A.M. has a

“marked limitation” in the domain of “interacting and relating with others” but “no limitations” in

the domain of “moving about and manipulating objects.” (See id.). Because a finding of at least

one “extreme” limitation or two “marked” limitations is needed to support an award of benefits,

the ALJ denied Plaintiff’s claim. (Tr. 384).

   III.      STANDARD OF REVIEW

          To qualify for SSI as a child under the age of 18, plaintiff must file an application and be

an “eligible individual” as defined in the Act. 42 U.S.C. § 1382(a); 20 C.F.R. § 416.202.

Eligibility is dependent upon disability, income, and other financial resources. Id. An individual

under the age of 18 is considered disabled for purposes of SSI “if that individual has a medically

determinable physical or mental impairment, which results in marked and severe functional

limitations, and which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i).

          The Social Security regulations set forth a three-step sequential analysis for determining

whether a child is disabled for purposes of children’s SSI benefits:

                                                   4
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 5 of 16 PAGEID #: 1281




       1. Is the child is engaged in any substantial gainful activity? If so, benefits are
       denied.

       2. Does the child have a medically severe impairment or combination of
       impairments? If not, benefits are denied.

       3. Does the child’s impairment meet, medically equal, or functionally equal any in
       the Listing of Impairments, Appendix I of 20 C.F.R. pt. 404, subpt. P. 20 C.F.R. §
       416.924(a)? If so, benefits are granted.

20 C.F.R. § 416.924(a)-(d).

       The Sixth Circuit has summarized the regulations concerning a child’s application for

disability benefits as follows:

       The legal framework for a childhood disability claim is a three-step inquiry
       prescribed in 20 C.F.R. § 416.924. The questions are (1) is the claimant working,
       (2) does the claimant have a severe, medically determinable impairment, and (3)
       does the impairment meet or equal the listings? * * * An impairment can equal the
       listings medically or functionally * * *. The criteria for functional equivalence to a
       listing are set out in § 416.926a. That regulation divides function up into six
       “domains”:

       (1) Acquiring and using information;
       (2) Attending and completing tasks;
       (3) Interacting and relating with others;
       (4) Moving about and manipulating objects;
       (5) Caring for yourself; and
       (6) Health and physical well-being.

       § 416.926a(b)(1). To establish a functional impairment equal to the listings, the
       claimant has to show an extreme limitation in one domain or a marked impairment
       in more than one. § 416.926a(d). Lengthy definitions for marked and extreme are
       set out in § 416.926a(e). Each includes instructions on how to use test results:

       “Marked” limitation also means a limitation that is “more than moderate” but “less
       than extreme.” It is the equivalent of the functioning we would expect to find on
       standardized testing with scores that are at least two, but less than three, standard
       deviations below the mean. § 416.926a (e)(2)(i).

       “Extreme” limitation is the rating we give to the worst limitations. However,
       “extreme limitation” does not necessarily mean a total lack or loss of ability to
       function. It is the equivalent of the functioning we would expect to find on
       standardized testing with scores that are at least three standard deviations below the
       mean. § 416. 926a (e)(3)(i).

                                                 5
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 6 of 16 PAGEID #: 1282




Kelly v. Comm’r of Soc. Sec., 314 F. App’x 827, 832 (6th Cir. 2009).

       In the context of that legal framework, this Court’s review “is limited to determining

whether the Commissioner’s decision is supported by substantial evidence and was made pursuant

to proper legal standards.” Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015);

see 42 U.S.C. § 405(g). “[S]ubstantial evidence is defined as ‘more than a scintilla of evidence

but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007) (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The

Commissioner’s findings of fact must also be based upon the record as a whole. Harris v. Heckler,

756 F.2d 431, 435 (6th Cir. 1985). To this end, the Court must “take into account whatever in the

record fairly detracts from [the] weight” of the Commissioner’s decision. Rhodes v. Comm’r of

Soc. Sec., No. 2:13-cv-1147, 2015 WL 4881574, at *2 (S.D. Ohio Aug. 17, 2015).

IV.    DISCUSSION

       Plaintiff, who is proceeding pro se, has filed a five-page, handwritten statement of errors,

generally listing Plaintiff’s academic and social difficulties. (See generally Doc. 10). Because

Plaintiff does not set forth a specific assignment of error, the Court will construe her statement of

errors liberally and assume that Plaintiff is asserting, as a general matter, that the ALJ’s decision

is unsupported by substantial evidence. See Works ex rel. A.R.W. v. Comm’r of Soc. Sec., 886 F.

Supp. 2d 690, 697 (S.D. Ohio 2012). Specifically, given the content of Plaintiff’s statement of

errors, the Undersigned will broadly construe it as challenging the ALJ’s step two findings, as well

as the ALJ’s findings with regard to the domains of acquiring and using information, attending

and completing tasks, and interacting and relating with others. And, because Plaintiff focuses on




                                                 6
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 7 of 16 PAGEID #: 1283




A.J.A.M.’s mental health issues and not his asthma, (see generally Doc. 10), the Undersigned will

limit her analysis to the same.

       A. Step Two Severity Finding

       While not entirely clear, it appears that Plaintiff may be challenging the ALJ’s severity

findings. (See generally Doc. 10). For example, Plaintiff notes that A.J.A.M. suffers from several

mental disabilities, including learning and behavioral disabilities, an anxiety and mood disorder,

and ADHD. (Id. at 2–4).

       At step two of the sequential analysis, the ALJ found that A.J.A.M. has severe mental

health impairments—ADHD and oppositional defiance disorder. (Tr. 374). Since the ALJ found

at least one impairment, the ALJ was required to consider the functional limitations of all severe

and non-severe impairments throughout the rest of the sequential analysis. 20 C.F.R. § 416.923.

And that is what the ALJ did.

       When considering the functional limitations caused by Plaintiff’s mental health

impairments, the ALJ noted A.J.A.M.’s ADHD diagnosis, anger outbursts, and medication and

treatment history. (Tr. 379). The ALJ considered the fact that A.J.A.M.’s teacher completed a

questionnaire and noted findings consistent with less than marked limitations. (Id.). The ALJ also

noted that, when A.J.A.M.’s medications were last increased, his focus and concentration

improved. (Id.). The ALJ further noted that A.J.A.M.’s aunt reported that he is a good student.

(Id.). Thus, despite his diagnoses of ADHD and oppositional defiance disorder, the ALJ found

that A.J.A.M. is not disabled. (Tr. 379–80).

       As for Plaintiff’s assertions that A.J.A.M. has a learning disability, the ALJ noted that

A.J.A.M. has an individualized education plan (“IEP”) and struggles with reading and writing.

(Tr. 378). But despite the fact that A.J.A.M.’s grades were, at times, low, the ALJ concluded that



                                                7
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 8 of 16 PAGEID #: 1284




there was no indication in the record of any significant learning problems other than his delay in

reading and writing, noting that his low grades resulted in part from his failure to complete or turn

in assignments. (Id.). Accordingly, the ALJ considered whether A.J.A.M.’s learning difficulties

would affect his ability to function, and Plaintiff has shown no error as a result.

         As for Plaintiff’s assertions regarding A.J.A.M.’s depression and anxiety, Plaintiff bears

the burden to show that these conditions were disabling. Stevens v. Astrue, 839 F. Supp. 2d 939,

949 (S.D. Ohio Jan. 23, 2012). But the record reveals that Plaintiff denied that A.J.A.M. had

symptoms of these mental health conditions, nor is there evidence of these conditions having been

diagnosed. (See, e.g., Tr. 1130, 1141, 1159, 1166); see also Stevens, 839 F. Supp. 2d at 949

(“Plaintiff bore the responsibility of not merely producing a diagnosis of an impairment, but of

demonstrating correlative functional limitation.”). Regardless, the ALJ considered A.J.A.M.’s

general mental health limitations and how they impacted his ability to function at school, at home,

and in his community. For example, the ALJ considered A.J.A.M.’s normal mental status exam

results (see, e.g., Tr. 379) and adjustments to his medication regimen, which corresponded with

improvements in A.J.A.M.’s behavior and mood, (see id.; see also Tr. 379 (noting that, by January

2017, A.J.A.M. was doing well academically, behaving at home, and having minimal problems at

school)).

         In sum, the ALJ considered the functional impact of A.J.A.M.’s mental health difficulties

in the remaining steps of his sequential analysis. And Plaintiff has failed to show that the ALJ

erred.

         B. Functional Domains

         As noted, the Undersigned construes Plaintiff’s statement of errors as also challenging the

ALJ’s findings regarding the domains of acquiring and using information, attending and



                                                  8
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 9 of 16 PAGEID #: 1285




completing tasks, and interacting and relating with others. The Undersigned considers each

domain in turn.

    1. Acquiring and Using Information

         The domain of acquiring and using information considers how well children perceive, think

about, remember, and use information in all settings, including daily activities at home, school,

and in the community. 20 CFR § 416.926a(g); SSR 09-3p. The ALJ concluded that A.J.A.M. has

a “less than marked” limitation in this domain. (Tr. 377).

         Plaintiff does not raise a specific argument as to the ALJ’s analysis of this domain. Rather,

she asserts simply that A.J.A.M. is “on a 3rd grade level of learning but [is] in the 7th grade.”

(Doc. 10 at 3). The record does not support that assertion, and Plaintiff has not produced any new

evidence to corroborate this claim or show that A.J.A.M.’s academic record has deteriorated since

the hearing. To the contrary, she states that she “ha[s] given all evidence to prove [her] case” and

there is “nothing lacking, nothing missing.” (Id. at 5). Plaintiff also asserts that A.J.A.M. “has

short term memory” and “cannot remember things for a long period of time”—“very forgetful.”

(Id. at 3).

         In evaluating A.J.A.M.’s educational records and teacher questionnaires, the ALJ noted

that A.J.A.M. “is behind a grade level for reading and writing but at grade level for math.” (Tr.

377). The ALJ elaborated on these records:

         He had a thorough evaluation and testing with the supervising psychologist and
         psychology assistant concluding that “cognitive ability alone will not serve as a
         significant impediment to the claimant’s learning and education,” with no specific
         educational needs identified (B1F/5). He received a core language score in the
         average range with the speech pathologist concluding that his language skills would
         not adversely affect his academic performance and that his scores did not meet the
         criterion for a speech-language disorder (B1F/12).

(Id.).



                                                  9
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 10 of 16 PAGEID #: 1286




        Based on his educational records and teacher questionnaire, the ALJ concluded that

 A.J.A.M. has a less than marked limitation in the domain of acquiring and using information. He

 explained:

        The teacher questionnaire is consistent with a less than marked limitation in this
        domain, with his deficits in this domain limited to reading and writing skills. He
        only had an obvious problem with understanding school and content vocabulary at
        grade level, reading and comprehending at grade level and expressing ideas in
        written form, with the teacher adding the italicized words. In explanation, this
        teacher wrote that the claimant continues to confuse the b and d in reading and
        writing and looks to an alphabet card prior to writing (B4E). Her opinion is
        consistent with a less than marked limitation and given some weight. His 5th grade
        report card reveals that the claimant received a D and then F due to “missing all
        journal work and most of red folder work,” and received an A in music, C in math,
        B in Science and a pass in physical education. As for social studies he earned an A
        and then F which suggests poor performance just that quarter and in that class. As
        for recent grades, the claimant said he received poor grades for failing to get work
        done as well as not understanding it. His guardian did indicate that she had to ask
        teachers to send homework home so he will do it. Thus, the claimant’s failure to do
        homework or complete and turn in work has been considered with regard to his
        grades. His individual education plan (IEP) reports did indicate that the claimant
        likes to be helpful to the other students in his class and likes for them to see him as
        a leader, so when opportunities presented themselves for him to help other students
        who struggled with reading, he did try his best to do so (B11F/4).

        Thus, the evaluations, individual education plan (IEP), teacher reports and
        claimant’s testimony reveal that the claimant struggles primarily with reading and
        writing and has made some progress with more work needed. While grades are low
        at times in other areas, there is no indication of any significant learning problems
        other than his delay in reading and writing. He has admitted consistent with the
        record that lower grades result at least in part from his failure to do or turn in
        completed work.

        Significant weight is given to the opinions from the state agency consultants, who
        found the claimant to be less than marked in this domain, and to the teacher report
        that also suggests a less than marked limitation.

 (Tr. 377–78).

        Further, as the Commissioner notes, all of the state-agency reviewing psychologists and

 medical sources determined that A.J.A.M. has a less than marked limitation in this domain. (Tr.

 378 (citing Tr. 463, 474–75)).

                                                  10
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 11 of 16 PAGEID #: 1287




        Upon review of the ALJ’s thorough analysis and the evidence relevant to this domain,

 including IEPs, teacher reports, and opinion evidence, the Undersigned concludes that the

 substantial evidence supports the ALJ’s finding that A.J.A.M. has a less than marked limitation in

 this domain. Plaintiff’s general assertion, unsupported by corroborating evidence, that A.J.A.M.

 is in the seventh grade but learning at a third-grade level does not warrant remand.

    2. Attending and Completing Tasks

        The domain of attending and completing tasks considers how well a child is able to focus

 and maintain attention and how well he is able to begin, carry through, and finish activities,

 including the mental pace at which he performs activities and the ease of changing activities. (Tr.

 378 (citing 20 CFR § 416.926a(h); SSR 09-4p)). This domain also refers to a child’s ability to

 avoid impulsive thinking and prioritize completing tasks and managing his time. (Id.).

        Plaintiff asserts that A.J.A.M. “cannot control [his] behavior” and “can[not] sit still always

 moving.” (Doc. 10 at 3). She further asserts that “[h]is attention span is short” and that he is

 “easily [ ] distracted.” (Id.). Again, Plaintiff does not attempt to introduce new evidence in the

 record to potentially warrant a remand, nor does she describe how the ALJ erred in his assessment

 of the relevant evidence.

        In considering the domain of attending and completing tasks, the ALJ considered the

 opinion evidence and educational records relevant to this domain:

        As for this domain, this questionnaire is consistent with a less than marked
        limitation with the only obvious problems checked of refocusing to task when
        necessary and working without distracting others, with the caveat that if the
        claimant is upset or angry, he has these issues. Significant weight to this opinion
        evidence which is supported by a teacher familiar with the claimant. The claimant’s
        individual education plan (IEP) noted that the claimant had scored clinically
        significant for aggression and only at risk for hyperactivity, conduct problems,
        somatization and study skills, with the aggressive behavior interfering the most
        with his academic progress (B6F/3, B11F/9).



                                                 11
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 12 of 16 PAGEID #: 1288




 (Tr. 379).

          Relatedly, the ALJ considered records pertaining to A.J.A.M.’s ADHD diagnosis:

          Records from Nationwide Hospital reveal a diagnosis of Attention Deficit
          Hyperactivity Disorder after reports of symptoms of inattentive and
          hyperactive/impulsive behavior, with the claimant and his Aunt consenting to the
          start of medication for these symptoms. Anger outbursts had also been mentioned
          with the claimant to continue counseling with Directions for Youth and the claimant
          having a previous diagnosis of oppositional defiant disorder.

 (Id.).

          But the ALJ found that the record showed progress with regard to A.J.A.M.’s ADHD

 symptoms:

          At the follow-up on July 12, 2016, it was noted that the claimant had been doing
          well with impulsivity, behavior and mood since starting Concerta and Tenex. His
          aunt reported that the claimant did very well in school and was on the honor roll
          with no further behavioral issues by the end of the year after previously having
          behavioral issues at school with bullying other peers. He was noted to have normal
          findings on mental status exam other than circumstantial thoughts, including
          normal cognition, good insight and judgment, euthymic mood, normal behavior,
          speech and language, cooperative activity and normal psychomotor activity. The
          claimant’s Concerta was increased after the aunt reported that the claimant had been
          disrespectful to her and his teachers with increased impulsivity and disruptive
          behaviors which “is not his usual behavior.” He was reported as continuing to be a
          good student. With this increase, the claimant had improved focus and
          concentration at home and at school, with the claimant helping with chores. She
          reported continued good academics with behavior at home mostly good and a few
          minimal problems at school as of January 9, 2017.

 (Id.).

          Further, the ALJ noted that “[s]ubsequent notes reveal complaints [that] largely focused on

 [A.J.A.M.’s] behavior and difficulty getting along with others,” including physical fights. (Tr.

 379–80). Similarly, the ALJ noted that “[e]ducational records reveal more problems with social

 interaction leading to disruptive behavior as opposed to attentional/focus issues.” (Tr. 380).

 Accordingly, the ALJ found that the record “fail[ed] to support a finding of a marked limitation in




                                                  12
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 13 of 16 PAGEID #: 1289




 attending and concentrating, but do lend support to a marked limitation in interacting with others.”

 (Id.).

          The Undersigned concludes that substantial evidence supports the ALJ’s finding with

 regard to this domain. Upon review of the relevant evidence, the Undersigned notes, as did the

 ALJ, that A.J.A.M.’s difficulties concentrating and disrupting others appear to emerge when he is

 upset or angry, (see, e.g., Tr. 544 (noting that A.J.A.M. has difficulty focusing when upset or

 angry)), and, therefore, appear to stem more from his difficulties interacting with others than any

 difficulties in concentration or memory, (see e.g., Tr. 379 (citing Tr. 1117, 1125, 1128) (noting

 that A.J.A.M. was a good student and was, at one point, on the honor roll)). Moreover, as the

 Commissioner notes, there is no opinion evidence in the record supporting a marked limitation in

 this domain, and the ALJ’s opinion is consistent with the opinion of the state agency consultants,

 who found that A.J.A.M. has a less than marked difficulty in this domain. (Tr. 475).

          In sum, while Plaintiff emphasizes A.J.A.M.’s difficulties with concentrating, the record

 supports the ALJ’s conclusion that these problems reflect A.J.A.M.’s marked limitations in

 interacting and relating with others.

     3. Interacting and Relating with Others

          The domain of interacting and relating with others considers how well a child is able to

 initiate and sustain emotional connections with others, develop and use the language of the

 community, cooperate with others, comply with rules, respond to criticism, and respect and take

 care of the possessions of others.       (Tr. 380 (citing 20 CFR § 416.926a(i); SSR 09-5p)).

 Importantly, interacting and relating with others relates to all aspects of social interaction at home,

 school, and in the community. 20 CFR § 416.926a(i); SSR 09-5p.




                                                   13
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 14 of 16 PAGEID #: 1290




        As noted, the ALJ concluded that A.J.A.M. has a “marked” but not extreme limitation with

 regard to this domain:

        The teacher questionnaire previously discussed supports a marked but not extreme
        level of limitation in this domain with the claimant noted to have a serious problem
        only in expressing anger appropriately, and an obvious problem in seeking attention
        appropriately, asking permission appropriately, following rules, and
        respecting/obeying adults. It was noted that the claimant takes a timeout to calm
        himself down when angry and sees an outside counselor that comes to school
        (B4E). According to treatment notes, the claimant was just starting Attention
        Deficit Hyperactivity Disorder treatment but had already been in counseling, and
        had improvement in attention and focus with medication but with off and on control
        of his anger and disruptive conduct issues. School discipline reports support a
        marked limitation in this domain with the claimant fighting with other students
        (B11E). At the time of his October 2015 individual education plan (IEP) the
        claimant was evaluated for social/emotional status with no immediate concerns
        with the claimant to be watched in the future for his lashing out against others and
        shutting down. At that time[,] he was able to get along with others (B14F/1).
        However, a classroom behavior goal was added to his individual education plan
        (IEP) with the explanation that he struggles with his relationships with others
        leading him to having a higher frequency of disrespectful behaviors when compared
        to typical peers. Cited behavior included instigating arguments, threatening harm
        to others, talking back, leaving the room and refusing to follow directions at times
        (B17F, B20F).

        On reconsideration, this domain was rated as marked by the state agency
        consultants which is consistent with the treatment records, educational records,
        teacher questionnaire and reports of the claimant’s guardian, with significant
        weight given to these opinions.

 (Tr. 381).

        The Undersigned concludes that substantial evidence supports the ALJ’s finding as to this

 domain. Importantly, at the initial stage, the state agency psychological consultants rated this

 domain as “less than marked,” (Tr. 463), but at the reconsideration stage, the state agency

 consultants, relying on a teacher questionnaire, concluded that A.J.A.M. has “marked” limitations

 in this domain, (Tr. 475). As the Commissioner notes, no other source opined that Plaintiff has

 “extreme” limitations in this domain. And Plaintiff makes nothing but conclusory statements




                                                14
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 15 of 16 PAGEID #: 1291




 regarding A.J.A.M.’s general difficulties of which the ALJ was aware. So Plaintiff has not shown

 that the ALJ erred.

          In sum, substantial evidence supports the ALJ’s findings with regard to the above

 functional domains, and therefore, supports his finding that, because A.J.A.M. did not have a

 combination of impairments that resulted in “marked” limitations in two domains or an “extreme”

 limitation in one domain, of functioning, substantial evidence supports the ALJ’s conclusion that

 his impairments did not functionally equal a listing. (Tr. 375–84). And Plaintiff does not argue,

 and the record does not suggest that A.J.A.M. had greater limitations in the remaining three

 domains of moving and manipulating objects, caring for yourself, or health and physical well-

 being.

          At base, Plaintiff may not agree with the ALJ’s weighing of the evidence and ultimate

 conclusion. But “if substantial evidence supports the Commissioner’s decision,” which it does

 here, “this [C]ourt will defer to that finding even if there is substantial evidence in the record that

 would have supported an opposite conclusion,” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

 595 (6th Cir. 2005) (quotation marks omitted).

 V.       CONCLUSION

          Based on the foregoing, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

 Statement of Errors (Doc. 10) and AFFIRM the Commissioner’s decision.

 VI.      PROCEDURE ON OBJECTIONS

          If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed finding or recommendations to which objection is made, together with supporting

 authority for the objection(s). A District Judge of this Court shall make a de novo determination



                                                   15
Case: 2:19-cv-05399-MHW-KAJ Doc #: 12 Filed: 07/17/20 Page: 16 of 16 PAGEID #: 1292




 of those portions of the Report or specific proposed findings or recommendations to which

 objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

 modify, in whole or in part, the findings or recommendations made herein, may receive further

 evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the district judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.



 Date: July 17, 2020                                 /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                16
